Citation Nr: 0812683	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  99-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated 10 percent disabling prior to October 19, 2006, 
and 20 percent disabling from October 19, 2006. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1968 
to October 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Huntington, West Virginia, Regional 
Office (RO).

The veteran testified before the undersigned in a March 2000 
Travel Board hearing.  

In a May 2001 decision, the Board determined that the 
criteria for the restoration of a 10 percent disability 
evaluation assigned for service-connected bilateral high 
frequency hearing loss had not been met.

The veteran appealed the Board's May 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a September 2002 Order, the CAVC granted a Joint Motion to 
Vacate and Remand, and to Stay Further Proceedings, that had 
been made by the appellant and the Secretary of VA.  This 
order vacated the May 2001 decision and remanded the matter 
to the Board for further development and readjudication.

The issue on appeal was again before the Board in December 
2003, when it was remanded to the RO for additional 
evidentiary development.  The issue on appeal was last before 
the Board in November 2005 when it was again remanded for 
additional evidentiary development.  

The issue on appeal originally included a claim for 
restoration of a 10 percent rating for the service-connected 
hearing loss as of October 1, 1999.  In August 2007, the RO 
granted the veteran's claim for restoration of a 10 percent 
rating for hearing loss effective October 1, 1999.  This is 
considered a complete grant of benefits for the restoration 
claim.  The issue of entitlement to restoration of a 10 
percent rating effective as of October 1, 1999 is no longer 
on appeal.  The issue of entitlement to an increased rating 
for the hearing loss remains in appellate status as the 
veteran has not been granted the highest disability 
evaluation available under the pertinent diagnostic codes.  
The issue on appeal has been changed to reflect this 
development.  


FINDINGS OF FACT

1.  Prior to October 19, 2006, the veteran's service-
connected bilateral hearing loss has been productive of, at 
the most, Level IV hearing acuity in the right ear and  Level 
IV hearing acuity in the left ear.

2.  As of October 19, 2006, the veteran's service-connected  
bilateral hearing loss has been productive, at most, of Level 
VI hearing acuity in the right ear and Level V hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
hearing loss, rated 10 percent disabling prior to October 19, 
2006, and 20 percent disabling from October 19, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant, dated in November 2005, that 
fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Moreover, as this case involves 
claims for increased ratings, additional notice is required 
under section 5103(a).  Such notice must meet the following 
four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of 


that worsening on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 


claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran a letter in November 
2005 which requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran testified before the undersigned in March 2000 as to 
how his hearing loss had increased in symptomatology. The 
Board finds that the notice given and the responses provided 
by the veteran show that he knew that the evidence needed to 
show that his hearing loss disability had worsened and what 
impact that had on his employment and daily life.  Actual 
knowledge can also be established by statements or actions by 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, a 
March 2008 Informal Hearing Presentation specifically argued 
application of the facts under the pertinent diagnostic 
codes.  As the Board finds the veteran had actual knowledge 
of the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.   

As for the second and third elements, this information was 
provided to the veteran in the August 2007 supplemental 
statement of the case (SSOC).  The veteran was notified that 
disability ratings are rated based on VA's Rating Schedule 
and that the evidence to be considered includes:  the nature 
and symptoms of the condition; the severity and duration of 
the symptoms; and the impact of the condition and symptoms on 
employment.  He was also notified in that SSOC that 
disability ratings are assigned ranging from 0 to 100 percent 
based on the severity of the disability, 


and that effective dates of increased payments are assigned 
based either on when a claim is received or when the evidence 
shows a level of disability that supports a certain rating 
under VA's schedule.  See also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   The ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.   Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  As discussed below, the 
pertinent diagnostic code in this case considers information 
obtained solely from audiometric testing.  The veteran 
underwent VA examinations specifically for the purpose of 
soliciting this type of information so that his disability 
could be properly evaluated.  Therefore, the Board finds that 
the second and third elements of Vazquez-Flores notice have 
been satisfied. 

As to the fourth element, the September 2006 letter and a 
November 2007 letter did provide notice of the types of 
evidence, both medical and lay, including employment records, 
that could be submitted in support of his claim.  This 
information was additionally provided in the August 2007 SSOC 
which listed such information in the context of evidence 
needed that may affect how a disability rating is assigned.  
The Board finds that the fourth element of Vazquez-Flores is 
satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be 


cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, pertinent VA examination reports are of record.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41. 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 


Factual Background

In May 1999, the veteran submitted a statement indicating 
that his hearing loss had increased in severity.  



On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
80
95
95
LEFT
75
80
85
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 90 percent in the left ear.

On the authorized audiological evaluation in March 1999, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
25
40
LEFT
15
25
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
80
90
100+
LEFT
85
90
100
100+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
95
95
95
105
LEFT
100
95
100
110

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
65
75
LEFT
30
20
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

On the authorized audiological evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
80
85
LEFT
60
60
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

Analysis

The Board finds that a rating in excess of 10 percent is not 
warranted for the service-connected hearing loss from October 
1, 1999 to October 18, 2006.  The highest level of impairment 
documented during the pertinent time period is included in 
the report of the June 1998 VA examination.  At that time, 
the average of the pure tone thresholds for 1000, 2000, 3000 
and 4000 Hertz was 85 decibels in the right ear and 81.25 
decibels in the left ear.  When these numbers are combined 
with speech recognition thresholds of 76 percent in the right 
ear and 90 percent in the left ear, the resulting Roman 
Numerals from Table VI are V and V.  When V and V are 
combined under Table VII, the resulting disability evaluation 
is 20 percent.  Significantly, however, the Board notes there 
is evidence of record which indicates that the results of 
June 1998 are inadequate for rating as the veteran was 
malingering.  In March 1999, a VA audiologist compared 
results of testing taken around the time of the June 1998 VA 
examination and opined that the veteran was malingering based 
on several inconsistencies in test results.  The examiner who 
conducted the June 1998 VA examination also noted 
inconsistencies which indicated the possibility of 
malingering.  Based on these findings, the Board has 
determined that the report of the June 1998 VA examination is 
inadequate to be used to rate the service-connected hearing 
loss.  

At the time of a VA examination conducted In March 1999, the 
average of the pure tone thresholds for 1000, 2000, 3000 and 
4000 Hertz was 22.5 decibels in the right ear and 36.25 
decibels in the left ear.  When these numbers are combined 
with speech recognition thresholds of 96 percent in the right 
ear and 92 percent in the left ear, the resulting Roman 
Numerals from Table VI are I and I.  When I and I are 
combined under Table VII, the resulting disability evaluation 
is 0 percent.  

Testing conducted in June 2004, revealed the average of the 
pure tone thresholds for 1000, 2000, 3000 and 4000 Hertz was 
83.75 decibels in the right ear and 93.75 decibels in the 
left ear.  When these numbers are combined with speech 
recognition thresholds of 92 percent in the right ear and 92 
percent in the left ear, the resulting Roman Numerals from 
Table VI are III and III.  When III and III are combined 
under Table VII, the resulting disability evaluation is 0 
percent.  However, Table VIa must be considered for the June 
2004 audiometric readings, as all of the puretone thresholds 
were 55 decibels or more.  38 C.F.R. § 4.86a.  Use of Table 
VIa would yield Roman Numeral VIII for the right ear and IX 
for the left ear which equates to a 50 percent rating under 
Table VII.  The examiner who conducted the June 2004 
examination, however, found that speech discrimination scores 
were far superior to what would be expected based on the 
severity of the hearing loss.  It was the examiner's 
professional opinion that the veteran be retested for 
consistency, in order to perform puretone findings which were 
more accurate.  The Board finds that the report of the June 
2004 VA examination is inadequate for ratings purposes.  The 
competent evidence of record indicates that the testing was 
invalid.  

Testing conducted in October 2004 resulted in a 10 percent 
disability evaluation which was already in effect at that 
time.  The average of the pure tone thresholds for 1000, 
2000, 3000 and 4000 Hertz was 97.5 decibels in the right ear 
and 101.25 decibels in the left ear.  When these numbers are 
combined with speech recognition thresholds of 92 percent in 
the right ear and 92 percent in the left ear, the resulting 
Roman Numerals from Table VI are IV and IV.  When IV and IV 
are combined under Table VII, the resulting disability 
evaluation is 10 percent.  As each puretone threshold from 
the October 2004 testing is 55 decibels or more, 38 C.F.R. 
§ 4.86a requires consideration of Table VIa.  When this table 
is used, a Roman Numeral of X for the right ear and X for the 
left ear is obtained, which yields an 80 percent rating when 
applied to Table VII.  Nevertheless, the examiner who 
conducted the October 2004 VA examination opined that, 
following an extensive review of the claims file, the veteran 
should receive further diagnostic testing "to clarify 
inconsistent and reliable [sic] result and to rule out a 
nonorganic hearing loss."  Thus the Board finds that it 
cannot use the June 2004 and October 2004 audiological test 
results to assign a higher evaluation.  The competent 
evidence of record indicates that those test results are 
invalid.  

The results of the audiological testing which was conducted 
in April 2005 do not warrant an increased rating.  The 
average of the pure tone thresholds for 1000, 2000, 3000 and 
4000 Hertz was 51.25 decibels in the right ear and 45 
decibels in the left ear.  When these numbers are combined 
with speech recognition thresholds of 96 percent in the right 
ear and 96 percent in the left ear, the resulting Roman 
Numerals from VI are I and I.  When I and I are combined 
under Table VII, the resulting disability evaluation is 0 
percent.  

The most recent audiological test results do not demonstrate 
sufficient symptomatology to warrant an increased rating.  
The average of the pure tone thresholds for 1000, 2000, 3000 
and 4000 Hertz in October 2006 was 71.25 decibels in the 
right ear and 68.75 decibels in the left ear.  When these 
numbers are combined with speech recognition thresholds of 92 
percent in the right ear and 84 percent in the left ear, the 
resulting Roman Numerals from are II and III.  When II and 
III are combined under Table VII, the resulting disability 
evaluation is 0 percent.  However, applying 38 C.F.R. 
§ 4.86(a), the resulting Roman Numerals are VI for the right 
ear and V for the left ear.  When VI and V are combined under 
Table VII, the resulting disability evaluation is 20 percent 
which has already been assigned.  

Based on the above, the Board finds that a rating in excess 
of 10 percent prior to October 19, 2006, and in excess of 20 
percent from October 19, 2006 is not warranted.  The 
audiometric scores which are suitable for ratings purposes do 
not equate to higher disability evaluations than presently 
assigned for the pertinent time periods. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hearing loss now causes or has in the  
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against assignment of a rating in excess of 10 
percent prior to October 19, 2006, and in excess of 20 
percent from October 19, 2006 for the service-connected 
bilateral hearing loss.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


